Citation Nr: 1617862	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  14-06 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent, prior to December 2, 2014, for peripheral vascular disease (PVD) of the left lower extremity.

2.  Entitlement to an initial rating in excess of 20 percent, prior to December 2, 2014, and in excess of 40 percent on and after November 9, 2015, for peripheral vascular disease (PVD) of the right lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Air Force from September 1974 to June 1984 and August 1990 to July 1992.  The Veteran also had additional service with the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Board previously remanded the Veteran's claims for further development in an April 2015 remand.  The claims are now back before the Board for appellate review.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2014.  A transcript of that hearing has been associated with the claims file.
 
During the pendency of the appeal, the RO issued a January 2016 rating decision increasing the Veteran's left leg PVD to 100 percent from December 2, 2014.  This rating decision also increased the Veteran's right leg PVD to 100 percent from December 2, 2014, and to 40 percent from November 9, 2015.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  As a grant of 100 percent represents a grant of the maximum possible evaluation, there is no further question remaining for consideration by the Board with regard to the Veteran's left leg PVD from December 2, 2014 or for the Veteran's right leg PVD from December 2, 2014 to November 8, 2015.  However, as the Veteran was not awarded the maximum benefit for the entire appeals period, the issue of entitlement to an increased disability rating for left and right leg PVD prior to December 2, 2014, and right leg PVD on and after November 9, 2015, remains on appeal. 

The Board recognizes that the Veteran's representative raised the issue of revision based on clear and unmistakable error as to the Veteran's myocardial infarction disorder in a statement dated November 2015.  To the extent such correspondence was an attempt to bring a claim, the Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).

This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
   
At his December 2014 hearing, the Veteran raised a challenge to the finality of the July 1993 rating decision based on clear and unmistakable error (CUE).  Further, the Board notes that this issue was referred to the Agency of Original Jurisdiction (AOJ) in the Board's April 2015 remand, however, it does not appear that the AOJ has adjudicated the issue.  As such, it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an increased rating for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  Prior to December 2, 2014, the Veteran's PVD of the left lower extremity was manifested by claudication on walking more than 100 yards and diminished peripheral pulses or an ankle/brachial index of 0.9 or less.

2.  Prior to December 2, 2014, the Veteran's PVD of the right lower extremity was manifested by claudication on walking more than 100 yards and diminished peripheral pulses or an ankle/brachial index of 0.9 or less.

3.  On and after November 9, 2015, the Veteran's PVD of the right lower extremity was manifested by claudication on walking between 25 to 100 yards on a level grade at 2 miles per hour, and trophic changes (thin skin, absence of hair, dystrophic nails) or ankle-brachial index of 0.7 or less.


CONCLUSIONS OF LAW

1.  Prior to December 2, 2014, the criteria for an initial evaluation in excess of 20 percent for PVD of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7111 (2015).

2.  Prior to December 2, 2014, the criteria for an initial evaluation in excess of 20 percent for PVD of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7111 (2015).

3.  On and after November 9, 2015, the criteria for an initial evaluation in excess of 40 percent for PVD of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7111 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim, and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for PVD in the right and left lower extremities.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for this disability.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any additional outstanding records that are relevant to the issues being decided herein.  

In addition, the Veteran was afforded VA examinations in connection with his claims in December 2011, January 2013, and November 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history and a thorough examination that fully addresses the relevant rating criteria.  Thus, there is adequate medical evidence of record to make a determination in this case.  

The Board acknowledges that in an October 2015 letter, the Veteran's representative requested a different examiner for the scheduled November 2015 VA examination.  The representative generally alleged that scheduling a family practitioner to perform the November 2015 VA examination would be inadequate because the family practitioner would not have sufficient expertise to perform the examination.  The Board finds that the family practitioner who conducted the November 2015 VA examination was sufficiently qualified to elicit the information necessary for rating purposes.  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that "any challenge 'to the expertise of a VA expert' must set forth the specific reasons why the litigant concludes that the expert is not qualified to give an opinion."  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  The Federal Circuit explained that requiring specific reasons to challenge a VA examiner's expertise is necessary because "[u]nless there is such particularization, the trier of facts is unable to evaluate and determine the validity of the challenge to the expert's qualifications."  Id.  In this case, the Board finds that the Veteran and his representative have not made any specific allegations against the particular qualifications of the VA examiner.  Merely alleging that a family practitioner may not be qualified to evaluate the Veteran's PVD does not amount to specific reasons to challenge the VA examiner's qualifications.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board also finds that there has been substantial compliance with the prior April 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The April 2015 remand directed the AOJ to obtain any outstanding medical records and obtain a new VA examination.  The Board notes that additional VA medical records were associated with the claims file and the Veteran was afforded a VA examination in November 2015.  

Moreover, as noted above, the Veteran was also afforded an opportunity to present testimony at a hearing before the Board in December 2014.  During the hearing, the undersigned Veterans Law Judge set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claim.  The Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board notes that the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran's left leg PVD is currently assigned a 20 percent rating prior to December 2, 2014, and a 100 percent rating on and after December 2014 and his right leg PVD is currently assigned a 20 percent rating prior to December 2, 2014, a 100 percent rating from December 2, 2014, to November 9, 2015, and a 40 percent rating on and after November 9, 2015, pursuant to 38 C.F.R. § 4.104, Diagnostic Code (DC) 7111.  
Under this diagnostic code a 20 percent disability rating is warranted for claudication on walking more than 100 yards, and; diminished peripheral pulses or ankle/brachial index of 0.9 or less.  A 40 percent rating requires claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less.  A 60 percent rating requires claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ankle/brachial index of 0.5 or less.  A 100 percent rating is warranted for ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index of 0.4 or less.  

The ankle/brachial index (ABI) is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.  These evaluations are for involvement of a single extremity.  If more than one extremity is affected, each extremity is evaluated separately and combined (under § 4.25), using the bilateral factor (§ 4.26), if applicable.  38 C.F.R. § 4.104, DC 7114, Notes (1) and (3).

Additionally, the criteria listed in DC 7111 are conjunctive, as evidenced by the use of the word "and."  See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991); Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (finding that the use of the conjunctive "and" in the criteria for a 40 percent rating for diabetes - "insulin, restricted diet, and regulation of activities" - meant that entitlement to that rating required all three criteria to be met).  

I.  Prior to December 2, 2014

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial rating in excess of 20 percent for left and/or right leg PVD, prior to December 2, 2014.

The Veteran's VA medical records show that ABI testing was performed as a result of his PVD at an appointment in May 2011.  Results of such testing revealed a right ABI of 0.83 and a left ABI of 0.93.  His medical provider noted that such findings were consistent with mild bilateral PVD.  At an appointment in July 2011, the Veteran reported difficulty with his PVD symptoms and stated that he had pain in the right leg ,with claudication at about 100 yards.  In November 2011, the Veteran reported for a cardiac appointment following an angioplasty.  At that time, the Veteran denied chest pain and claudication and reported that he had a good energy level and was walking every day without difficulty.

The Veteran was afforded a VA examination in December 2011 in connection with his claim.  The VA examiner noted that the Veteran was experiencing claudication on walking more than 100 yards and diminished peripheral pulses.  ABI testing performed at that time showed a 1.1 ABI in the right leg and a .086 ABI in the left leg.

A January 2012 lay statement, submitted by the Veteran, indicated that he was experiencing pain, weakness and cramps in his legs after periods of prolonged walking, which he described as walking for more than 10 to 15 minutes.

At an appointment with his VA medical center in May 2012, a medical provider noted that the Veteran was status post recent angioplasty of the right leg.  The Veteran reported no claudication at that time and it was again reported that he was walking daily without difficulty.  Additional ABI testing was then performed at the VA medical center in December 2012.  Results from that testing showed a right ABI of 1.28 and left ABI of 1.11.  However, the medical provider opined that these normal readings were likely falsely elevated due to calcified vessels and the provider recommended performing an exercise ABI test if the Veteran was experiencing claudication.

The Veteran then underwent another VA examination in January 2013 in connection with his claim.  At that time, the Veteran reported claudication at a half mile and occasional claudication with rest.  The examiner indicated that the severity of the Veteran's symptoms showed claudication on walking more than 100 yards.  He also noted that ABI testing in December 2012 had showed right ABI of 1.28 and left ABI of 1.11.

After consideration of the evidence of record for the relevant time period, the Board finds that the Veteran is not entitled to a higher initial evaluation for his left or right lower extremity PVD.  

The first requirement for a 40 percent rating under DC 7111 is the presence of claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour.  Review of the evidence shows that the Veteran did not have claudication on walking between 25 and 100 yards during the period on appeal for either the left or right lower extremity.  The Veteran's December 2011 and January 2013 VA examinations both reported claudication at more than 100 yards.  While the Board notes that a July 2011VA medical center appointment reported pain in the right leg with claudication at about 100 yards, the record did not indicate claudication on walking between 25 and 100 yards.  Further, the Board notes that the Veteran denied any claudication or difficulty walking at VA medical appointments in November 2011 and May 2012.  Additionally, as above, the criteria listed in DC 7111 are conjunctive.  Thus, without symptoms of either trophic changes or an ABI of 0.7 or less, an increase rating is not warranted.  Here, the Veteran's medical records, VA examinations, and testimony for this period do not document the presence of trophic changes or an ABI of 0.7 or less.  As such, an increase rating is not warranted; even if the July 2011 notation is interpreted as a single instance of right leg claudication at walking between 25 and 100 yards.  

The Board also acknowledges that the Veteran reported occasional claudication at rest at his January 2013 VA examination.  However, the Board notes that the VA examiner did not indicate the presence of ischemic limb pain at rest after his evaluation of the Veteran.  Additionally, under DC 7111, the Veteran is not entitled to a rating of 100 for his PVD for ischemic limb pain at rest, without the presence of either deep ischemic ulcers or an ABI of 0.4 or less.  Here, there is no evidence of ischemic ulcers or an ABI of 0.4 or less.  Thus, after review of the evidence of record, an increase rating for PVD of the right lower extremity and the left lower extremity is not warranted.

The Board also notes that during his appeal, the Veteran stated that he was entitled to an increase rating because his right and left lower extremity PVD should have been combined for a minimum rating of 40 percent under 38 C.F.R. § 4.25, using the bilateral factor.  However, review of the December 2012 rating decision shows that while the RO did not specifically note that the bilateral factor was applied in the rating decision, the 60 percent combined disability rating, applicable from December 2, 2011, as listed in the decision, is correct.  Under 38 C.F.R. § 4.25, the Board notes that combining the rating of 20 percent for the left and right PVD disability yields 36 percent, and a bilateral factor of 3.6, per 38 C.F.R. § 4.26, which, added, not combined, to the 36 percent results in a combined value of 39.6, which is rounded up to 40.  This value combines with a 30 percent for a heart disorder to reach 58 percent, which, combined with a 10 percent rating for hypertension, yields 62 percent.  The 62 percent is rounded to a 60 percent combined disability rating.  Thus, an increase is also not warranted on this basis

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505   (2007), the Board has also considered whether staged ratings are appropriate.  For the reasons indicated above, however, the Veteran's symptoms do not present with findings necessary to allow for any higher staged ratings, as they have remained essentially the same throughout the relevant appeal period.
	
Lastly, the Board finds that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was not reasonably raised by the Veteran or evidence of record for his PVD disability, prior to December 2012.  The Veteran's VA examination in December 2011 noted that the Veteran could not perform jobs that required prolonged walking over 100 yards or climbing, and his January 2013 VA examination indicated that the Veteran's work would be impacted by limited walking, but the examinations do not indicate that the Veteran would be unable to work due to his PVD.  In that regard, the Board also notes that the Veteran reported that he was walking without difficulty or claudication several times over the course of the appeal.  Therefore, the Board finds that the issue of entitlement to TDIU is not reasonably raised in this matter.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).



II.  On and After November 9, 2015

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is not entitled to a rating in excess of 40 percent for his right lower extremity PVD on and after November 9, 2015.  

The Veteran underwent a VA examination in connection with his claim in November 2015.  At that time, the Veteran reported that his symptoms had worsened.  Upon evaluation, the VA examiner reported that the Veteran had claudication on walking less than 25 yards on a level grade at 2 miles per hour, diminished peripheral pulses, ischemic pain at rest, and trophic changes.  ABI testing performed at that examination revealed a right ABI of 1.18.  

Another VA examination performed in November 2015, in connection with the award of a TDIU, indicated that the Veteran's PVD had been shown to be severe and limited the Veteran from any and all occupations requiring him to be on his feet.  It was then noted that his resting pain also limited his options for sedentary work.  

VA medical records for the relevant time period show that the Veteran reported progressive symptoms in his left leg at an appointment in December 2015.  At that time, his medical provider indicated that the Veteran had bilateral leg claudication, which was limiting his lifestyle, but progressive right leg symptoms were not discussed by the Veteran.  The Veteran was then briefly hospitalized for his left leg symptoms, but did not indicate worsening right leg symptoms during that time.  Evaluation of the Veteran's feet during that hospitalization revealed no edema or tenderness and it was noted that his feet were warm.  

The Board finds that the evidence of record does not show that an initial rating in excess of 40 percent is warranted for his right lower extremity PVD, on and after November 9, 2015.  

The Board notes that the November 2015 VA examiner found that the Veteran was experiencing claudication on walking less than 25 yards.  However, while the Veteran met this first requirement for a 60 percent rating, the evidence of record does not demonstrate the presence of persistent coldness of the extremity, deep ischemic ulcers, or an ABI of 0.5 or less.  As the Veteran had no additional symptoms as required for a 60 percent rating, an increase is not warranted.

Additionally, review of the medical records for this time period indicates that the Veteran was hospitalized in December 2015.  However, this hospitalization was in regard to the left lower extremity, not the right, therefore, an increase rating is not warranted for a hospitalization or surgery involving the right leg.  Further, although the Veteran was noted to have ischemic limb pain at rest bilaterally at his November 2015 VA examination, the evidence of record does not show the presence of deep ischemic ulcers or an ABI of 0.4 or less.  Without symptoms of ischemic ulcers or an ABI of 0.4 or less, the Veteran is not entitled to a 100 percent rating.

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505   (2007), the Board has also considered whether staged ratings are appropriate.  For the reasons indicated above, however, the Veteran's symptoms do not present with findings necessary to allow for any higher staged ratings, as they have remained essentially the same throughout the relevant appeal period.

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing or following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317  (1992).  A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a) . 

The Court has noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); see also Bradley v. Peake, 22 Vet. App. 280   (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008). Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s)  if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. at 294.

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute. Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

In this case, the Veteran was awarded a 100 percent rating for his left lower extremity PVD, effective from December 2, 2014.  The RO also found that the Veteran's service-connected disabilities qualified him for SMC and he was awarded SMC under the provisions of 38 U.S.C.A. § 1114(s), effective December 2, 2014, on the basis that he is awarded a 100 percent rating for his left leg PVD, along with a combined rating for all other service-connected disabilities that is at least 60 percent.  

The only possible increased benefit that could be assigned based upon a finding of entitlement to a TDIU when there is another disability rated at 100 percent disabled is SMC, which, as above, has already been assigned from December 2, 2014.  There is no legal basis for assigning this SMC award more than once based upon the same disabilities.  Therefore, although a November 2015 VA examiner found that the Veteran's right PVD contributed to his unemployability during the relevant time period, in this case, the Veteran has already been awarded SMC under 38 U.S.C.A. § 1114(s), the only benefit for which the assignment of a TDIU from November 9, 2015, could be beneficial, and thus, TDIU is moot for this time period.  


ORDER

An initial rating in excess of 20 percent, prior to December 2, 2014, for peripheral vascular disease (PVD) of the left lower extremity is denied.

An initial rating in excess of 20 percent, prior to December 2, 2014, for peripheral vascular disease (PVD) of the right lower extremity is denied.

An initial rating in excess of 40 percent on and after November 9, 2015, for peripheral vascular disease (PVD) of the right lower extremity is denied.


REMAND

The Veteran elected a hearing by videoconference for his hypertension claim in his January 2016 substantive appeal.  However, such a hearing was not scheduled.  The Veteran has not withdrawn his hearing request and the Board finds that failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3).  Therefore, a remand is necessary to reschedule the Veteran for such a hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a hearing via videoconference in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


